In this action to recover damages for personal injuries to a passenger in a taxicab and for loss of consortium, there are factual issues presented regarding the nature of the ownership and control of both defendant Midland Service Company and Midland Operating Company, currently a non-party, which cannot be resolved on the present record. Among other factors, the contradictory statements of defendant Sherman at his deposition in a related action and in his affidavit in support of defendants-appellants’ motion leave unanswered questions, which plaintiffs should be permitted to pursue in the course of their already noticed discovery in this action. Concur — Sullivan, J. P., Carro, Rosenberger, Kupferman and Rubin, JJ.